UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4563



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

           versus


WALLACE WHITE,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cr-00506-WDQ-AL)


Argued:   May 22, 2007                       Decided:   July 6, 2007


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Vacated and remanded by unpublished opinion. Judge Shedd wrote the
opinion, in which Judge Motz and Senior Judge Hamilton joined.


ARGUED: Martin Gregory Bahl, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for
Appellant. Paul M. Tiao, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee. ON BRIEF: James Wyda, Federal
Public Defender, Baltimore, Maryland, for Appellant.     Rod J.
Rosenstein, United States Attorney, Stephanie A. Gallagher,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland for Appellee.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

       Wallace White was convicted of two counts of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g).                  The

Government sought to have White’s sentence enhanced under the Armed

Career Criminals Act (“ACCA”), asserting that White had previously

been convicted on three separate occasions for “serious drug

offense[s]” within the meaning of 18 U.S.C. § 924(e)(2)(A).                   The

district court granted the enhancement and sentenced White to 235

months imprisonment.            White appeals only his sentence, contending

that the Government failed to prove that one of his three prior

convictions -- an October 2003 conviction for manufacturing or

distributing an unlawful substance in Maryland -- qualified as a

serious drug offense for purposes of § 924(e).                  For the reasons

that    follow,        we     vacate     White’s    sentence   and   remand   for

resentencing.

       We review de novo the question of whether a prior conviction

is a qualifying offense under the ACCA. United States v. Williams,

326 F.3d 535, 537 (4th Cir. 2003).                 To qualify as a serious drug

offense, a prior conviction must have carried a maximum statutory

penalty    of     at        least   10    years    imprisonment.      18   U.S.C.

§ 924(e)(2)(A)(ii).             In deciding that White’s 2003 conviction

qualified as a serious drug offense, the district court considered

two documents: (1) a “True Test Copy” from the District Court of

Maryland, which revealed that White had been previously convicted


                                            2
of “CDS MANUFACT/DIST-NARC-ATT” and (2) a “Statement of Probable

Cause,” which detailed the circumstances surrounding White’s prior

arrest.    However, the district court did not clearly enunciate its

rationale for granting the enhancement.

     The True Test Copy contains references to numerous arcane

acronyms and codes, which the Government contends, if correctly

deciphered, clearly establish that White’s prior conviction carried

a maximum term of imprisonment of 20 years under the applicable

Maryland statute.    If the Government is correct, our categorical

approach would dictate that the 2003 conviction was a serious drug

offense and the enhancement was proper.              See Taylor v. United

States, 495 U.S. 575, 602 (1990) (discussing the categorical

approach).    However, the very limited record before us fails to

identify sufficiently the Maryland materials needed to decipher the

information contained in the True Test Copy.             Thus, without some

additional development of the record, we simply cannot determine

from the True Test Copy whether White’s prior conviction qualifies

as a serious drug offense.

     The Statement of Probable Cause does not provide the basis for

an enhancement.     This document lacks any stamp or seal of any

Maryland   court   and   bears   no   indication    that   it   was    a   sworn

statement.     Further,    the   record   does     not   indicate     that   the

Statement of Probable Cause was ever incorporated into the charging

papers for the 2003 conviction.           Therefore, the Statement of


                                      3
Probable Cause cannot form the basis of White’s enhancement.                  Cf.

United States v. Simms, 441 F.3d 313, 315-18 (4th Cir. 2006)

(upholding sentencing court’s reliance on a sworn affidavit and

other   materials   that    were    stamped      by    the   state   court    and

incorporated into the charging documents).

     Accordingly,   we     vacate   White’s      sentence     and    remand   for

resentencing   consistent      with       this        opinion,   including      a

determination as to whether the True Test Copy, when interpreted in

light of the relevant Maryland authority, mandates that White’s

2003 conviction carried a maximum term of imprisonment of at least

10 years.

                                                         VACATED AND REMANDED




                                      4